Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.

Claim Interpretation
In the claims, Applicant uses the preamble “fuel cell system for submarines”.  It is determined that the “submarines” is merely a recitation of intended use and does not further structurally define the claimed fuel cell system.  As such, this term does not carry patentable weight.  See MPEP §2111.02

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,401,589) in view of Menon (US 2004/0146758) and Su (EP 1207132 A1).
Regarding claim 1, Palmer discloses a fuel cell system for submarines, which comprises: 
a hydrogen supply unit (such as fuel processor 2) to supply hydrogen gas (col. 6 lines 38-56 which discloses producing hydrogen for the fuel cell via reforming methanol); 
an oxygen storage unit to supply oxygen gas (such as oxygen storage tank 70, col. 12 lines 41-49); 
a fuel cell unit (fuel cell stack 9) comprising a fuel cell stack, and connected to the hydrogen supply unit and to the oxygen storage unit to receive the hydrogen gas and the oxygen gas to generate electric energy (see Fig. 1 which illustrates the oxidant storage 5 and the fuel processor 2 connected to the fuel cell and feeding it oxygen and hydrogen); and 
a purification unit positioned between the hydrogen supply unit and the fuel cell unit to purify the hydrogen gas supplied from the hydrogen supply unit and then discharge it to the fuel cell unit (see col. 4 lines 21-42 which discloses purifying the reformed gas prior to entrance into the fuel cell), 
wherein the purification unit comprises a first purification unit to reduce carbon monoxide in the hydrogen gas supplied from the hydrogen supply unit by a preferential oxidation reaction (see col. 4 lines 21-42 which discloses preferentially oxidizing the carbon monoxide in the reformed gas to remove it). 
Palmer, however, does not explicitly disclose a multistage fuel cell with 2 to 10 stages and discharges unused hydrogen in an amount of less than 0.5% of the supplied hydrogen gas.
Menon also discloses a gasification system.
Menon teaches a fuel cell system which comprises a fuel cell orientation which comprises a plurality of fuel cells arranged in series (primary fuel cell 22 and secondary fuel cell 40) for the purpose of consuming substantially all of the hydrogen such that no hydrogen is in the exhaust of the secondary fuel cell (paragraph 21, which suggests 0% hydrogen in the exhaust, relative to the inlet).  Menon teaches that such an orientation will eliminate the need for downstream equipment (such as a hydrogen combustor, see paragraph 6) and eliminate any emissions (paragraph 6).  Menon teaches this with 2 fuel cells (primary and secondary, as illustrated in the figure) and goes on to teach that there may be more than 2 fuel cells, if needed, (see paragraphs 26-27).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the 2 fuel cell/stage configuration of Menon in the apparatus of Palmer in order to convert all the hydrogen into electricity and eliminate the need for a combustor while also eliminating emissions.
Furthermore, modified Palmer discloses preferential oxidation to remove carbon monoxide, but is silent regarding how much carbon monoxide is removed along with the catalyst used and the temperature of the preferential oxidation reaction.
Su also discloses a fuel cell system (see paragraph 1).
Su teaches generating a hydrogen containing stream (via gasifier 1) and the purifying the hydrogen containing stream in order to feed it to a fuel cell (8).  Su teaches that carbon monoxide can be poisonous to a PEM fuel cell (paragraphs 4 and 11).  Su goes on to teach that in order to remove the carbon monoxide, a preferential/selective can be used where a platinum catalyst is employed at a reaction temperature between 10C and 180C in order to reduce the carbon monoxide down to a level below 1ppm (paragraphs 66-67).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the preferential oxidation catalyst (platinum) of Su to the preferential oxidation apparatus of modified Palmer in order to reduce the carbon monoxide concentration and prevent fuel cell poisoning.
Furthermore, it is noted that the temperature at which the preferential oxidation reaction is operated at is directed toward a method of operating the claimed apparatus and does not structurally define the fuel cell system.  Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 4, Palmer further discloses the fuel cell stack is a stack of polymer electrolyte fuel cells (see col. 6 lines 21-23 which disclose a polymer fuel cell). 
Regarding claim 5, Palmer further discloses the oxygen storage unit is additionally connected to the first purification unit to supply oxygen gas to the first purification unit (see col. 4 lines 21-34 which discloses sending the oxygen to the preferential oxidation/purification reaction). 
Regarding claim 6, Palmer further discloses the hydrogen supply unit comprises: a water storage unit to supply water (see Fig. 2 which illustrates a water storage source 8A which supplies water to the fuel processor 2); 
a methanol storage unit (such as fuel storage 1, as illustrated in Fig. 1) to supply methanol; and 
a reforming unit (fuel processor) connected to the water storage unit and to the methanol storage unit (as depicted in Fig. 2) to generate hydrogen gas reformed from water and methanol (this limitation is directed toward a process within the fuel processor and does not further limit the claimed structure of the fuel cell system). 
Regarding limitations recited in claim 6 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 7, Palmer further disclsoes a heat supply unit, which is connected to the methanol storage unit and to the oxygen storage unit and burns methanol and oxygen gas to supply heat to the reforming unit (see col. 8 lines 26-38 which discloses that oxygen and methanol can be burned in a combustor to supply heat to the reforming reaction). 
Regarding claims 8-10, Palmer further discloses the heat supply unit and the fuel cell unit are connected to each other, so that gas unused in the fuel cell unit is recycled to the heat supply unit (see col. 8 lines 26-38 which further discloses that heat for the reforming reaction can come from combusting/incinerating the excess oxygen from the fuel cell and the excess gas/methanol/hydrogen from the fuel cell, which implies a connection between these systems). 

Relevant Prior Art
WO 2016-188851 – discloses a fuel cell system on a submarine which discloses the complete conversion of the hydrogen in a fuel cell to avoid emissions (paragraph 28).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725